Conviction for a misdemeanor; punishment being assessed at a fine of $500.
The complaint and information embraced averments showing a prior conviction. The penalty was enhanced under the provisions of Art. 61, P. C. The State introduced in evidence a certified copy of a judgment of conviction in which the name of the person convicted was Dave Potter. There was a failure to make other proof of the identity of the appellant as the person who committed the offense charged in the prior conviction. The mere recital in a certified copy of the judgment is not sufficient to prove the identity of the accused. McCann v. State,  60 S.W.2d 451, and authorities cited.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 160